FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SATWINDER SINGH,                                  No. 08-70337

               Petitioner,                        Agency No. A071-768-170

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Satwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

exclusion proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing

for abuse of discretion, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004), we


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because the motion was filed more than two years after the BIA’s May 4, 2005,

order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to demonstrate materially

changed circumstances in India to qualify for the regulatory exception to the filing

deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty, 381 F.3d at 945 (“The

critical question is . . . whether circumstances have changed sufficiently that a

petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      Singh’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70337